UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6560


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES BENJAMIN BIBBS, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Arenda Wright Allen,
District Judge. (4:05-cr-00032-AWA-FBS-1)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Benjamin Bibbs, III, Appellant Pro Se.   Robert Edward
Bradenham, II, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles   Benjamin     Bibbs,   III,    appeals          the   district

court’s order granting his motion for modification of sentence,

18 U.S.C. § 3582(c) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,        we    affirm     for    the

reasons stated by the district court.              United States v. Bibbs,

No.    4:05-cr-00032-AWA-FBS-1      (E.D.   Va.    Mar.        14,     2012).      We

dispense    with   oral    argument    because      the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                      2